Case 0:19-cv-60341-MGC Document 148 Entered on FLSD Docket 06/17/2020 Page 1 of 6



                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF FLORIDA
                    CASE NO. 19-CV-60341-CIV-COOKE/SNOW

   OJ COMMERCE LLC; and
   NAOMI HOME, INC.,

                    Plaintiffs,

   v.


   KIDKRAFT, INC.; and
   MIDOCEAN PARTNERS IV, L.P.,

                    Defendants.

   _____________________________/

   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ EXPEDITED MOTION TO COM-
             PEL AND REQUEST FOR DISCOVERY HEARING




   53557715;1
Case 0:19-cv-60341-MGC Document 148 Entered on FLSD Docket 06/17/2020 Page 2 of 6



            Defendants have complied in full with their document production obligations. They
   completed their production in response to all of Plaintiffs’ Requests, satisfied the parties’ ex-
   tensive agreements regarding document productions, and satisfied all obligations under the
   Federal Rules. Plaintiffs do not move to compel any category of responsive documents they
   claim was wrongfully withheld. Instead, they now ask—after Defendants produced all re-
   sponsive documents—that Defendants be compelled to produce over 100,000 non-respon-
   sive documents. There is no basis for that relief.
            This is not the first time Plaintiffs have come to the Court with baseless motions to
   compel. On March 24, following a hearing on a raft of Plaintiffs’ discovery motions, Magis-
   trate Judge Hunt ordered the parties to file no further motions to compel without receiving
   his permission to do so. See Dkt. No. 116. Undeterred, Plaintiffs filed a motion on April 14
   seeking a four-month extension of the case schedule based on a variety of discovery gripes
   (several of which they repeat in the present Motion, two months later), as well as the chal-
   lenges of taking depositions during the COVID crisis. See Dkt. No. 122. Judge Cooke
   granted a 60-day extension of the discovery deadline, but ordered all other deadlines to remain
   in place. See Dkt. No. 125. Plaintiffs now apparently view the assignment of a new Magis-
   trate as an opportunity to resurrect the Greatest Hits of their discovery gripes, including sev-
   eral issues they previously raised to Judges Cooke and Hunt, to take yet another shot at having
   document discovery continue forever.
            Nothing in the Federal Rules requires Defendants to produce documents they have
   determined in good faith to be non-responsive to Plaintiffs’ discovery requests, which is the
   case with all of the documents Plaintiffs seek in their Motion. The parties negotiated for
   months over the scope of documents that would be deemed responsive to the requests for
   production. But now Plaintiffs effectively seek to retract their agreements by demanding De-
   fendants turn over all documents they previously agreed would be non-responsive. That is
   not acceptable. And nothing in Plaintiffs’ Motion comes close to justifying the harsh, unjus-
   tified, and unprecedented sanction they seek.
            Plaintiffs’ principal basis for this absurd sanction is that Defendants produced roughly
   1,200 documents on May 18—two weeks before the summary judgment deadline, over two
   months before the discovery deadline, and long before Plaintiffs had noticed a single deposi-
   tion. This production included documents initially withheld by a first-level privilege screen,

                                                   1
   53557715;1
Case 0:19-cv-60341-MGC Document 148 Entered on FLSD Docket 06/17/2020 Page 3 of 6



   documents that were encrypted or had technical issues for the initial review, documents col-
   lected from former employees in response to Plaintiffs’ requests, and documents responsive
   to issues and questions raised by Plaintiffs in April. None of this is unusual in the course of
   discovery, and none of this was remotely prejudicial (as evidenced by the fact that Plaintiffs
   waited until June 10 to file an “expedited” motion complaining about Defendants’ production
   of 1,200 documents on May 18).
            Defendants have responded promptly and in good faith to every issue Plaintiffs have
   raised. When Plaintiffs questioned the reliability of Defendants’ responsiveness determina-
   tions, Defendants undertook a careful audit of their review which showed that the review
   was, in nearly all respects, properly conducted by multiple levels of trained attorneys. See Ex.
   A. Defendants identified one issue where first-level reviewers took too narrow a view of three
   discrete document requests. Defendants promptly notified Plaintiffs (id.), informed Plaintiffs
   of the steps they were taking to fix it, implemented additional steps requested by Plaintiffs,
   and then promptly produced the documents that should have been tagged as responsive. See
   Ex. B. This is not bad faith. Defendants have undertaken a good-faith review of their docu-
   ments, produced responsive documents, verified their production, responded to all inquiries
   from Plaintiffs, and fixed occasional issues that have arisen. The ultimate irony is that Plain-
   tiffs still have not completed their own production and recently disclosed that they have just
   begun to review thousands of documents they withheld in January based on an electronic
   privilege screen. It is thus baffling that Plaintiffs now seek sanctions based on the timing of
   document productions.
            Plaintiffs’ other primary complaint is that roughly 6% of Defendants’ documents hit
   by the search terms were responsive to Plaintiffs’ Requests. Mot. at 4. Plaintiffs argue that
   Defendants “unilaterally deemed [these documents] ‘relevant,’”(id.), but that is a mischarac-
   terization. From the very beginning of the discovery process, the parties were in agreement
   on the types of documents that would be deemed responsive and on the use of document
   custodians and search terms to define the set of documents that would be reviewed for re-
   sponsiveness. Ex. A, C, D. Defendants’ responsiveness percentage is relatively low because
   Plaintiffs insisted on overbroad search terms that returned many non-responsive documents.1

    1   The overbreadth of Plaintiffs’ search terms is described in Exhibit A. As one example,
        Plaintiffs insisted on a search term that hit all documents with “Dan” or “Daniel” within

                                                  2
   53557715;1
Case 0:19-cv-60341-MGC Document 148 Entered on FLSD Docket 06/17/2020 Page 4 of 6



   Defendants agreed to those search terms as an accommodation to Plaintiffs. Ex. A. It is
   thus offensive that Plaintiffs now seek sanctions because most of the documents returned by
   their overbroad search terms are non-responsive.
            Plaintiffs also seek to re-litigate issues the Court addressed months ago, raise stale is-
   sues beyond the time in which they should have been raised, see L.R. 26.1(g), and mislead
   the Court as to Defendants’ discovery responses. None of this comes close to justifying the
   relief Plaintiffs now seek. To the extent the Court wishes to explore the various kitchen-sink
   complaints raised by Plaintiffs, Appendix A contains a brief clarification of each issue raised
   in the Motion at 3-4. In short, Defendants have complied with their discovery obligations in
   full and responded in good faith to all of Plaintiffs’ Requests.
            None of the cases cited by Plaintiffs justifies the relief they seek, even when sanctions
   were appropriate (which is not the case here). For example, Plaintiffs cite In re Ford Motor
   Co., 345 F.3d 1315, 1317 (11th Cir. 2003), in which the Court of Appeals reversed an order
   that gave the plaintiff access to the defendants’ databases where the parties disagreed whether
   the defendant had complied with its discovery obligations, finding the order was an abuse of
   discretion. Plaintiffs also rely on a quote that human review is “far from perfect.” See Mot.
   at 4. But the court in that case denied the request to produce all documents hit by a search
   term and explained that “the [Federal Rules] do not require perfection.” Dynamo Holdings
   Ltd. P’ship v. Comm’r of Internal Revenue, 2016 WL 4204067, at *5–6 (Tax Court July 13,
   2016) (citation omitted).2 It is telling that Plaintiffs’ own cases rejected the relief they seek
   here.
                                            CONCLUSION
            Defendants respectfully request that the Court deny Plaintiffs’ Motion in full.




       ten words of “consider.” One of Defendants’ custodians named Daniel had an email sig-
       nature stating “Please consider the environment before printing” below his name, which
       meant that all emails containing his signature were hit by this search term, even if they
       had nothing to do with any issue in the litigation.
   2   Plaintiffs also cite two out-of-circuit cases involving improper deletion of data, which is
       not at issue here. See Mot. at 6 (citing Simon Prop. Group L.P. v. Simon, Inc., 194 F.R.D.
       639, 641 (S.D. Ind. 2000); Ameriwood Indus. Inc. v. Liberman, 2006 WL 3825291, *1
       (E.D. Mo. Dec. 27, 2006)). The courts ordered review of disputed materials by an inde-
       pendent expert—not a turnover of non-responsive documents to the opposing party.

                                                    3
   53557715;1
Case 0:19-cv-60341-MGC Document 148 Entered on FLSD Docket 06/17/2020 Page 5 of 6



   DATED: June 17, 2020              Respectfully submitted,

                                     /s/ Joshua Lipton
                                     Joshua Lipton (Pro Hac Vice)
                                     GIBSON, DUNN & CRUTCHER LLP
                                     1050 Connecticut Avenue, N.W.
                                     Washington, DC 20036-5306
                                     Telephone: 202.955.8500
                                     Facsimile:   202.467.0539
                                     jlipton@gibsondunn.com

                                     Scott K. Hvidt (Pro Hac Vice)
                                     GIBSON, DUNN & CRUTCHER LLP
                                     2001 Ross Avenue
                                     Dallas, Texas 75201-6911
                                     Telephone: (214) 698-3317
                                     Facsimile: (214) 571-2981
                                     shvidt@gibsondunn.com

                                     -and-

                                     Lawrence D. Silverman, Esq.
                                     Florida Bar Number: 7160
                                     Email: lawrence.silverman@akerman.com
                                     Alexandra M. Mora, Esq.
                                     Florida Bar Number: 052368
                                     Email: alexandra.mora@akerman.com
                                     AKERMAN LLP
                                     Three Brickell City Centre
                                     98 Southeast Seventh Street
                                     Suite 1100
                                     Miami, FL 33131
                                     Phone: (305) 374-5600
                                     Fax: (305) 374-5095

                                     ATTORNEYS FOR DEFENDANTS




                                       4
   53557715;1
Case 0:19-cv-60341-MGC Document 148 Entered on FLSD Docket 06/17/2020 Page 6 of 6



                                     CERTIFICATE OF SERVICE

            I hereby certify that on the 17th day of June, 2020, a true and correct copy of the
   foregoing brief was served via the Court’s CM/ECF System upon all counsel of record.


                                                            /s/ Alexandra M. Mora
                                                            Alexandra M. Mora




   53557715;1
